COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00151-CR
                             NO. 02-12-00152-CR
                             NO. 02-12-00153-CR


GERALD BLACE WEST                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On March 21, 2012, as part of a plea-bargain agreement, Appellant Gerald

Blace West pled guilty to three charges of aggravated assault with a deadly

weapon in exchange for three years’ confinement in each case. The trial court

certified these proceedings as plea bargain cases, and that Appellant has no

right to appeal. On April 11, 2012, Appellant filed pro se notices of appeal. On
      1
      See Tex. R. App. P. 47.4.
April 25, 2012, we notified Appellant that the trial court’s certifications indicating

that he had no right to appeal had been filed in this court. We further notified

Appellant that these appeals could be dismissed unless he—or any party

desiring to continue the appeals—filed a response showing grounds for

continuing the appeals on or before May 7, 2012. See Tex. R. App. P. 25.2(d),

44.3. Appellant timely filed a response; however, upon review of his response,

we have determined that it shows no grounds for continuing the appeals.

      Rule 25.2(a)(2) limits the right of appeal in a plea bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). In these cases, the trial court’s certifications state that Appellant

has no right to appeal. Accordingly, we dismiss these appeals. See Tex. R. App.

P. 25.2(d), 43.2(f).   Because we have dismissed these appeals, all pending

motions pertaining to each are dismissed as moot.




                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 14, 2012




                                          2